 AO 109 (Rev. 11113) Warrant 10 Seize Property SubJee! to Forfeiture


                                              UNITED STATES DISTRICT COURT
                                                                             for the
                                               EASTERN DISTRICT OF PENNSYLVANIA

         In the Matter of the Seizure of:
                                                                       FILED    )
         DIE MOTOR VESSEL                 JUL 0 5 l019
         COMMONLY KNOWN AS THE                      )        Case No. 19-M- f {O'j
         MSC GAY ANE, CALL SIGN D50Z5,~(ATE BAl1KMA& Cle ,                 ~-~--
         IMO NUMBER 9770763            Y          Dfli,. Ci;~,

                                 WARRANT TO SEIZE PROPERTY SUBJECT TO FORFEITURE

To: Any authorized law enforcement officer

      An application by a federal law enforcement officer or an attorney for the government requests that certain property
located in the Eastern District of Pennsylvania be seized as being subject to forfeiture to the United States of America. The
property is described as follows:

       The motor vessel commonly known as the MSC Gayane, call sign DSOZS, IMO number of 9770763,
       which is, a vessel operated by MSC Mediterranean Shipping Co. S.A., a foreign corporation, with offices
       and a place of business in Geneva, Switzerland.



    I find that the affidavit(s) and any recorded testimony establish probable cause to seize the property.

    YOU ARE COMMANDED to execute this warrant and seize the property on or before                                              July 10, 2019
                                                                                                                             (not to exceed 14 days)
     ../in the daytime 6:00 a.m. to 10:00-p.m.                    at any time in the day or night because good cause has been established.

   Unless delayed notice is authorized below, you must also give a copy of the warrant and a receipt for the property taken to the
person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
property was taken.

   An officer present during the execution of the warrant must prepare, as required by law, an inventory of any property seized
and the officer executing the warrant must promptly return this warrant and a copy of the inventory to
                       HON. LYNNE A. SITARSKI
                       (United States Magistrate Judge)


    o Pursuant to 18 U.S.C. § 3103a(b), I find that immediate notification may have an adverse result listed in 18 U.S.C.
§ 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose
property, will be searched or seized (check the appropriate bm)
    D for           days (not to exceed 30)          D until, the facts justifying, the later specific date of_ _ _ _ _ _ _ __




Date and time issued:         r                 Zf,. ;?ottj 'f:3°fm                    ~-/lg,~
                                                                                          - -                                      ..

City and state:          PHILADELPHIA PENNSYLVANIA                                                HON: l'tNNE A ...SllARSKI
                                                                                                       Printed_!J~me   and title
 AO 109 (Rev. 11/13) Warrant to Seize Property Subject to Forfeiture (Page 2)

                                                                                Return
!Case No.:                                        Date and time warrant executed:                  Copy of µ,arrant and inventory left \Vith:
                                                                                                   Pc.rk"       "JC1."J:.''"/ /VlaJ./.<:r
  19- Al             }/ 11 '-/                      //L//1'1                (;If ,9;
                                                                                       2 0 "'·"'
                                                                                                   Sit~ .~ i: '--- U.,s,,.:-           <: 1,..r.:-1>   /11 .. J,,r-
Inventory made in the presence of:

  AIA/\ w;/c,,.                        C fl opt:
Inventory of the propertf taken:

     -No pc•f••7                         f~YJ>«}f,y          ~)(~,.         Tl-,   v~!G-z)
          ('(_ ,....4( ...
                                                                                             o.~d       ;1-.r      CD 'l ./-e,,,./-5        <f
                                 1'   -!..cir,   O\+-        ./-(.i
                                                                                                                                                 0

                                                                         +< "'~.




                                                                            Certification


   I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant to the
designated judge.


Date:
          2.1 'j,/1 J_                                                                   ~/~~            Executing officer's signature


                                                                                       LIL:cJ"t4i           /£. Fe;~· £.+... a~~±                          ~'£~
                                                                                                            Printed nam~nd title
